     Case 2:18-cv-02015-GMN-NJK Document 107 Filed 05/18/20 Page 1 of 2



 1    Amanda C. Yen (NSBN 9726)
      Kristen T. Gallagher (NSBN 9561)
 2    McDONALD CARANO LLP
      2300 W. Sahara Ave, Suite 1200
 3    Las Vegas, NV 89102
      Telephone: 702.873.4100
 4    ayen@mcdonaldcarano.com
      kgallagher@mcdonaldcarano.com
 5
      David P. Shouvlin
 6    PORTER WRIGHT MORRIS & ARTHUR LLP
      41 South High Street, Suite 2900
 7    Columbus, OH 43215
      Telephone: 614.227.2045
 8    dshouvlin@porterwright.com
      (admitted pro hac vice)
 9
      Attorneys for Konecranes Global Corporation
10
                                   UNITED STATES DISTRICT COURT
11
                                           DISTRICT OF NEVADA
12
      KONECRANES GLOBAL CORPORATION,                     Case No.: 2:18-cv-02015-GMN-NJK
13
                              Plaintiff,                    STIPULATION AND ORDER FOR
14                                                           MODIFICATION OF BRIEFING
      vs.                                                       SCHEDULE AND CLAIM
15                                                        CONSTRUCTION HEARING MATTERS
      MODE TECH (Beijing) Co., Ltd.,                                (ECF NO. 105)
16
                              Defendant.                                (Third Request)
17

18             Pursuant to LR IA 6-1 and LPR 1-3, Plaintiff Konecranes Global Corporation

19    (“Konecranes”) and Defendant Mode Tech (Beijing) Co., Ltd. (“Mode Tech” and together, the

20    “Parties”) agree and respectfully request an additional five-week extension of Claim

21    Construction briefing deadlines and a corresponding continuance of the Patent Tutorial and

22    Claim Construction hearings (currently unscheduled) (ECF Nos. 98, 105), due to the continued

23    travel-related concerns of counsel for the Parties in connection with the coronavirus (COVID-

24    19) pandemic and related limitations. Specifically, the Parties’ respective counsel have

25    discussed and agreed to an approximate five-week extension of the Briefing Deadlines to

26    allow the deposition of Konecranes’ expert Emil Geiger to be re-scheduled from its current

27    May 20, 2020 date for the same travel-related concerns.1 The Parties have correspondingly

28
      1
          Mr. Geiger’s deposition is scheduled to take place in Reno, Nevada.
     Case 2:18-cv-02015-GMN-NJK Document 107 Filed 05/18/20 Page 2 of 2



 1    stipulated and agreed to extend Mode Tech’s deadline to file its Claim Construction

 2    Responsive Brief from June 3, 2020 to July 10, 2020 and Konecranes’ deadline to file its

 3    Claim Construction Reply Brief from June 10, 2020 to July 17, 2020 (ECF No. 105).

 4    Accordingly, the Parties respectfully request that the Court grant this Stipulation and continue

 5    the Patent Tutorial and Claim Construction hearings for approximately five additional weeks

 6    to a date convenient to the Court.

 7           In accordance with the Court’s prior Order (ECF No. 105), the Parties shall jointly file

 8    a Notice with the Court upon completion of briefing on July 20, 2020, identifying three

 9    proposed dates for the Patent Tutorial and Claim Construction hearings for the Court’s

10    consideration and further coordination.

11           DATED this 15th day of May, 2020.

12    McDONALD CARANO LLP                               BUETHER JOE & CARPENTER, LLC

13    By: /s/ Kristen T. Gallagher                      By: /s/ Nicholas C. Kliewer
         Amanda C. Yen (NSBN 9726)                         Christopher M. Joe
14       Kristen T. Gallagher (NSBN 9561)                  Kenneth P. Kula
         2300 W. Sahara Avenue, Suite 1200                 Brian A. Carpenter
15       Las Vegas, NV 89102                               Nicholas C. Kliewer
         Telephone: 702.873.4100                           1700 Pacific, Suite 4750
16                                                         Dallas, TX 75201
         David P. Shouvlin                                 Telephone: (214) 466-1272
17       PORTER WRIGHT MORRIS &                            chris.joe@bjciplaw.com
            ARTHUR LLP                                     ken.kula@bjciplaw.com
18       41 South High Street, Suite 2900                  brian.carpenter@bjciplaw.com
         Columbus, OH 43215                                nick.kliewer@ bjciplaw.com
19       Telephone: 614.227.2045                           (admitted pro hac vice)
         dshouvlin@porterwright.com
20       (admitted pro hac vice)                            Daniel T. Foley, Esq.
                                                            Nevada Bar No. 1078
21       Attorneys for Konecranes Global                    1210 S. Valley View Blvd. #208
         Corporation                                        Las Vegas, NV 89102
22                                                          Telephone: (702) 384-2070
                                                            dan@foleyoakes.com
23     IT IS SO ORDERED.
                                                            Attorneys for Mode Tech (Beijing) Co.,
24     Dated this ____
                   18 day of May, 2020.                     Ltd.

25

26
      ___________________________________
27    Gloria M. Navarro, District Judge
      UNITED STATES DISTRICT COURT
28
                                                    Page 2 of 2
